Citation Nr: 1426295	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO. 09-36 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for an acquired psychiatric disability, to include depression, to include as secondary to service-connected disabilities. 

4. Entitlement to a rating in excess of 20 percent for lumbar degenerative disc disease (DDD). 

5. Entitlement to a rating in excess of 20 for residuals of post-operative meniscal repair with degenerative changes of the left knee. 

6. Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to May 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. In that decision, the RO denied service connection for bilateral hearing loss.

In his September 2009 substantive appeal the Veteran indicated that he wanted a hearing at a local VA office. However, in a subsequent September 2010 statement, the Veteran withdrew his hearing request. Therefore, the Board finds it was not an error that the Veteran was not provided with a hearing.

A February 2013 Board decision denied the Veteran's claim for service connection for bilateral hearing loss. A January 2014 order of the United States Court of Appeals for Veterans Claims (Court) implemented a December 2013 Joint Motion for Partial Remand, vacating and remanding that portion of the February 2013 Board decision that denied service connection for bilateral hearing loss. As such, the issue of service connection for bilateral hearing loss is again before the Board.

As part of its February 2013 decision, the Board also remanded claims of entitlement to service connection for an acquired psychiatric disability to include as secondary to service-connected disabilities, entitlement to a rating in excess of 20 percent for lumbar DDD, entitlement to a rating in excess of 20 for residuals of post-operative meniscal repair with degenerative changes of the left knee, and entitlement to TDIU. As action has not yet been taken on those issues due to the intervening appeal to the Court, they are again remanded for further development in accordance with the remand directives.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

Additionally, in his March 2011 VA Form 9, the Veteran stated that his right hip and leg have been affected by his left knee and back disorders. Although the issue of service connection for a right hip/leg disability has been raised by the record, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.

The issues of service connection for right ear hearing loss and an acquired psychiatric disability, increased evaluations for lumbar DDD and post-operative meniscal repair with degenerative changes of the left knee, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

The Veteran does not currently have left ear hearing loss for VA purposes, nor has he at any time during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Following receipt of the Veteran's January 2007 request that the issue of service-connection for bilateral hearing loss be added to his claim, VA did not issue a new VCAA letter containing the information above as it applied to that claim. However, such notice errors are not presumptively prejudicial. See Shinseki v. Sanders, 556 U.S. 396, 410-12 (2009). Further, any argument of prejudice can be rebutted if it is shown that the Veteran has demonstrated an understanding of what is necessary to substantiate the claim. See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders, 556 U.S. 396 (2009). 

In this case, the Veteran has demonstrated throughout the appellate process that he has knowledge of the information required to substantiate his claim. Specifically, the Veteran has consistently argued that he has experienced hearing loss since his separation from service and has attributed that hearing loss to noise exposure during service. The Veteran has also submitted a lay statement from his wife attesting to the Veteran's hearing loss. Based on the evidence the Veteran has collected and submitted as well as his statements, the Board finds that the Veteran has actual knowledge of the information necessary to substantiate his claim, and therefore the lack of notice with respect to his claim for service connection for bilateral hearing loss was not prejudicial.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the electronic claims file. The Veteran's Social Security Administration records and all identified private treatment records have also been obtained and associated with the electronic claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in March 2009. The examination was adequate because the examiner was a state licensed audiologist, a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were provided, the opinion noted the effect of the hearing loss disability on the Veteran's daily functioning, and a sufficient supporting rationale for the opinion was provided. See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for left and right ear hearing loss. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.
II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

With respect to claims for service connection for hearing loss impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley, 5 Vet. App. 155, 157 (1993). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Finally, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for left ear hearing loss. For the reasons stated below, the Board finds that service connection for left ear hearing loss is not warranted on a direct or presumptive basis.

The Veteran has stated that he currently has left ear hearing loss. However, the Veteran is not competent to opine as to whether he has a hearing loss disability for VA purposes, as such a determination requires audiological testing. Jandreau, 492 F.3d at 1377. As the Veteran's statements are not competent, they are assigned no probative weight. Therefore, the issue of a current disability must be decided based on the medical evidence of record.



A March 2008 VA audiological report noted the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
10
10
5

The average puretone threshold was 10 decibels for the left ear. Speech recognition was 96 percent in the left ear, as measured by the Maryland CNC test. 

The results of the Veteran's March 2009 VA examination are as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
15
10
5

The average puretone threshold was 11 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 96 percent in the left ear, as measured by the Maryland CNC test. As to functional impairment, the examiner noted that the Veteran complained of difficulty hearing when background noise is present, and general difficulties hearing his wife and communicating. Also of record is a March 2008 VA audiology note, indicating that the Veteran's left ear speech recognition score was 96 percent. No further audiometric testing results are of record.

Based on this medical evidence, the Veteran's left ear hearing loss is not considered a disability for VA purposes. The Veteran's hearing threshold in his left ear has at no point been measured to be 40 decibels or greater at frequencies of 500, 1000, 2000, 3000 or 4000 Hertz. Likewise, the Veteran's auditory threshold is not 26 decibels or greater at any three of the measured frequencies. Finally, the Veteran's speech recognition scores have at no point been less than 94 percent. As none of the necessary criteria have been met, the Board finds that the Veteran's left ear hearing loss is not disabling for VA purposes. 38 C.F.R. § 3.385. Nor does the record contain other audiometric evidence of a left ear hearing loss disability at any point during the appeal. As such, the Veteran does not have a current disability under the law, and as a result service connection for left ear hearing loss cannot be granted. Brammer, 3 Vet. App. at 225.

Further, as there is no evidence of a current disability, service connection on a presumptive basis or based on continuity of symptomatology is also not warranted. See 38 C.F.R. §§ 3.307, 3.309; Brammer, 3 Vet. App. 223; Walker, 708 F.3d 1331. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for left ear hearing loss is denied.


REMAND

The Board notes that since it has just determined that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). Therefore, on remand, he should be sent an appropriate notification letter as to how to substantiate a claim for TDIU. 

As will be discussed below, the Veteran contends that he was hospitalized at Fort Riley, Kansas in 1986 for depression during service. Although service treatment records have been associated with the claims folder, there are no hospitalization records among those records, nor is there evidence that there was an attempt to obtain such evidence. On remand, the RO must attempt to obtain these in-patient mental health records. 38 U.S.C.A. 5103A (c); 38 C.F.R. § 3.159(c)(2). 

Additionally, a review of the claims folders shows that the Veteran has continued to receive ongoing treatment from the VA Medical Center (VAMC). On remand, any ongoing VA medical records should be obtained. Id.; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4). See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

Concerning right ear hearing loss, the Veteran has a current diagnosis of right ear hearing loss, his service treatment records contain one audiogram showing abnormal hearing, he has stated that his hearing loss has been consistent since service, and there is otherwise insufficient competent medical evidence to make a decision on the claim. See 38 U.S.C.A. § 1154(b); McLendon v. Nicholson, 20 Vet. App. 79 (2006). As such, a VA medical opinion is needed to determine whether the Veteran's right ear hearing loss is etiologically related to his service.

As to the claim for service connection for an acquired psychiatric disorder, the Veteran essentially claims that he had depression prior to service discharge due to problems in service, including getting picked on, not getting jobs, and getting hurt. Additionally, in a March 2009 statement, he indicated that he went to the emergency room at Fort Riley, Kansas for his depression and attempted suicide after overdosing on blood pressure medication. He stayed overnight and was released the next day and was counseled by the battalion chaplain. He reported drinking more heavily after that incident. 

Additionally, the service treatment records reflect that in August 1989, the Veteran had been involved in a fight. A September 1989 consultation report indicates that the Veteran had been sent for a psychiatric evaluation due to experiencing psychological discomfort associated with the trauma of military service. Testing revealed that a physiological condition may have been exacerbated by psychological factors, and the clinician stated that that Veteran was using somatic complaints to avoid dealing with psychological problems and he had a propensity to overuse substances. Diagnostic impressions of psychological factors affecting physical condition, alcohol abuse, and anti-social/narcissistic features insufficient for diagnosis of personality disorder were noted. 

The Veteran has stated that he had psychiatric problems ever since service, and he is competent to so state. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). As the Veteran had treatment in service, has treatment currently, and the evidence includes his competent contentions that he has experienced those symptoms since service, the Board finds that he must be afforded an examination to determine the nature and etiology of any current acquired psychiatric disorder. See McLendon, 20 Vet. App. 79; see also 38 C.F.R. § 3.159(c) (4).

In the alternative, the Veteran asserts that his acquired psychiatric disorder is secondary to his service-connected disabilities. Therefore, the examination provided to the Veteran on remand must also address whether any acquired psychiatric disorder is caused or aggravated by his service-connected disabilities. See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation; see also 38 C.F.R. § 3.310. 

With regard to the claims for increased evaluations for the service-connected lumbar spine disability and left knee disability, both the Veteran and his representative have indicated that his symptoms have worsened. See e.g., March 2011 VA Form 9 and January 2013 Informal Hearing Presentation. Review of the claims folder reveals that the Veteran's last VA examinations for his service-connected lumbar spine and left knee disabilities were in February 2010. Accordingly, the Board finds that contemporaneous VA medical examinations are warranted to determine the current severity of the Veteran's lumbar spine and left knee disabilities. See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information. 

2. Contact the National Personnel Records Center (NPRC), or other appropriate authority, and request that a search be conducted for all service treatment records (including copies) pertaining to the Veteran during his period of service, to specifically include in-patient mental health records from Fort Riley, Kansas in 1986. All avenues of development must be exhausted. The results of such request, whether successful or unsuccessful, should be documented in the claims file.

If VA is unable to secure these records, VA must notify the Veteran and his representative and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence. 38 U.S.C.A. § 5103A (b) (2); 38 C.F.R. 
§ 3.159(e) (1).

3. Obtain all outstanding VA treatment records. All efforts to obtain the additional evidence must be documented in the paper claims folder/electronic file. If the search for such records has negative results, documentation to that effect should be included in the claims files/electronic file.

4. After completing the development listed above to the extent possible, obtain a medical opinion from a VA audiologist concerning the nature and etiology of the Veteran's right ear hearing loss. The claims file and associated electronic files must be made available to and reviewed by the reviewer. A note that the files were reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.

After reviewing the files, the reviewer should answer the following questions:

a) Did the Veteran's right ear hearing loss manifest to a compensable degree within one year of his separation from service?

b) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right ear hearing loss was incurred in or aggravated by service?
For the purposes of answering these questions, the reviewer should assume the Veteran has a current right ear hearing loss disability for VA purposes.

Review of the entire claims file is required; however, attention is invited to a July 1986 in-service audiogram showing abnormal hearing at 500 and 1000 Hertz in the right ear, and a March 2008 VA audiology note indicating a right ear speech discrimination score of 92 percent. The examiner should also consider and address the Veteran's lay statements concerning the onset and persistent nature of his hearing loss.

A detailed rationale supporting the reviewer's opinion should be provided. If the reviewer feels that the requested opinions cannot be rendered without resorting to speculation, the reviewer must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the reviewer (i.e. additional facts are required, or the reviewer does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The reviewer is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the reviewer's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder(s), to include depression. The Veteran's claims folder must be made available to the examiner prior to the examination and the examiner should indicate in his/her report that the claims file was reviewed. 

All tests and studies deemed necessary by the examiner should be performed. Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a) Identify any current acquired psychiatric disorder.

b) For each acquired psychiatric disorder identified, provide an opinion, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include consideration of the service notations cited herein of psychiatric treatment and the Veteran's credible statements as to the onset of depression during service. 

c) For each acquired psychiatric disorder identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that it was either (1) caused by or (2) is aggravated by any of the Veteran's service-connected disabilities.  

d) If the examiner determines that an acquired psychiatric disability is aggravated by any of the service-connected disabilities, the examiner should report the baseline level of severity of the psychiatric disorder prior to the onset of aggravation. If some of the increase in severity of the psychiatric disorder is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the depression reported by the Veteran. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

All findings must be reported in detail and all indicated testing must be accomplished. The examiner must provide the reasons behind any opinion rendered and attempt to reconcile any contradictory evidence of record. If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

6. Schedule the Veteran for an orthopedic examination in order to determine the current level of severity of his lumbar degenerative disc disease. The claims folder and a copy of this Remand must be made available to the examiner, who should indicate on the examination report that the folder was reviewed in conjunction with the examination. 

The examiner should describe all pertinent symptomatology associated with the Veteran's lumbar spine disability and must provide the following information:  

a) All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed. The examiner must also specifically report at what point any pain begins.

b) Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner. If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

c) The examiner must indicate whether the Veteran's lumbar spine disorder is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician). If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

d) The examiner must comment on any adverse neurological symptomatology caused by the lumbar spine disorder, and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe." 

e) The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. The examiner should also specifically report at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

f) The examiner must also provide an opinion concerning the impact of the Veteran's lumbar spine disorder on the Veteran's ability to work to include whether the Veteran is unemployable because of his service-connected disability. 

7. Schedule the Veteran for an orthopedic examination in order to determine the current level of severity of his residuals of post-operative meniscal repair with degenerative changes of the left knee. The claims folder and a copy of this Remand must be made available to the examiner, who should indicate on the examination report that folder was reviewed in conjunction with the examination. Any tests and studies deemed necessary by the examiner must be conducted. All findings must be reported in detail. 

The examiner must describe all pertinent symptomatology associated with the Veteran's left knee disability and should provide the following information:  

a) The examiner must specifically state range of motion findings, to include where pain begins.

b) The examiner must comment on whether this disability exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms). 

c) The examiner must discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

d) The examiner must opine as to whether the Veteran has subluxation or lateral instability of the left knee and if he does, should describe its severity.

e) The examiner must also provide an opinion concerning the impact of the Veteran's left knee disorder on the Veteran's ability to work to include whether the Veteran is unemployable because of his service-connected disability. 

The supporting rationale for all opinions expressed must be provided. 

8. Conduct any additional development needed to adjudicate the claims on appeal, to include the claim for TDIU.

9. Thereafter, readjudicate the issues on appeal as noted above, to include the claim for TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


